998 So. 2d 658 (2008)
Jason M. OSBORN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-1301.
District Court of Appeal of Florida, Third District.
December 24, 2008.
Rehearing Denied January 21, 2009.
Jason M. Osborn, in proper person.
Bill McCollum, Attorney General, and Heidi Milan Caballero, Assistant Attorney General, for appellee.
Before RAMIREZ, ROTHENBERG, and SALTER, JJ.
PER CURIAM.
Affirmed. See Fla. R.Crim. P. 3.140(g) (specifying that any alleged defect in an *659 information must be asserted prior to a determination of the case on the merits).